DETAILED ACTION

The amendment filed on 02/19/2022 haven been entered. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In claim 1, the features: steering means, torque measuring means, comparison means drilling directional control means

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 7-15, 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, line 12, the applicant recites “the drill”. There is insufficient antecedent basis for this feature in the claims.  Claims 4, 7-14 and 21-22 are also rejected as being dependent on claim 1. 
In claim 14, lines 4-5, the applicant recites “the drilling”. There is insufficient antecedent basis for this feature in the claims. 
Claim 12 depends on itself. The Examiner will assume that claim 12 depends on claim 11. 
In claims 1, 4, 7-15, 17-22, claim limitations “steering means "processing means" "comparison means", "drilling directional control means", "torque measuring means", "high speed transmission means"  invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No corresponding structure was provided in the specification Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 7-11, 13-15, 17-19, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hbaieb (US 20160076357) and Haci (US 20170089141)

Regarding claims 1 and 21-22, Hbaieb discloses an apparatus for drilling a well which includes a drill bit (20) driven to rotate and arranged at the end of a length of drill tubing (16) ([0019]), including a motor to rotate the drill bit and steering means to steer the drill bit ([0019] discloses the use of downhole motors), and including torque measuring means are to measure the torque applied to the drill bit continuously ([0026] discloses the use of MWD sensors used to measure TOB which means torque-on-bit) and processing means (700) are provided to calculate values for the mechanical specific energy (MSE) ([0072], [0082]) and measured depth data over time whilst drilling ([0022]), characterised in the processing means including comparison means which is configured to compare the measured data with known data to determine the nature of the formation being drilled compared to known types of formation (claim 16 discloses comparing current data to previously acquired data ), and which processing means is configured to indicate a change from a first formation type to a second formation type, thus indicating the presence of a formation boundary ([0072] discloses the use of the specific energy to determine a change in facie, which represents the characteristic of a rock), and to determine the accurate depth of the formation boundary ([0038] discloses determining formation material properties at various depths along the wellbore), and that drilling directional control means are included so that the direction of the drill be can be changed on detection of a formation boundary to enable continuous drilling within the formation, without stopping ( [0003]-[0004] discloses real time optimization of operating parameter during drilling, [0073] discloses the use of a drilling control system capable of changing the direction of the drill when a formation boundary is detected, also see [0059], [0081]), when the drill bit is adjacent to or just past the formation boundary ([0038]).
Hbaieb is silent regarding the fact that the drill tubing is coiled tubing and that the drill bit is driven by an electric motor. Hbaieb and Haci disclose similar downhole tool used to drill wells. 
Haci teaches the fact that the drill tubing is coiled tubing (102) and a downhole tool driven by an electric or hydraulic motor (218) (abstract, [0025]). 
	Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Hbaijeb and Haci before him or her, to modify the method disclosed by Hbaijeb to include use of the coiled tubing and the electric and hydraulic motor in order to allow a fast and efficient drilling. 

Regarding claim 4, Hbaieb further discloses high speed transmission means for transmitting the measured values from the drill bit to the directional drilling control means ([0027]-[0028]).


Regarding claims 7 and 8, Hbaijeb further discloses the apparatus includes a sensing element which senses the torque continuously and continuously transmits the torque values to the control means whilst drilling is in progress ([0026]).

Regarding claim 9, Hbaijeb further discloses that  the apparatus also includes a sensing element which senses the weight applied to the bit, known as the weight-on-bit or WOB continuously and continuously transmits the WOB values to the processing means whilst drilling is in progress ([0026]-[0028]).

Regarding claim 10, Hbaijeb further discloses that corrections are made for the buoyant weight of the drill pipe and the frictional interaction between the drill pipe and the borehole wall to determine the value for the WOB (computer system is capable of making correction to buoyant weight of the drill pipe and the frictional interaction between the drill pipe and the borehole wall to determine the value for the WOB, see [0083], [0026]-[0028]).

Regarding claim 11, Hbaijeb further discloses that the apparatus includes a depth sensor to measure the depth of the drill bit ([0022]).


Regarding claim 13, Hbaijeb further discloses that the apparatus also includes a sensing element which senses the pressure at the drill, continuously and continuously transmits the drill bit pressure values to the control means whilst drilling is in progress ([0026]-[0028]).

Regarding claim 14, Hbaijeb further discloses that the control means includes means of processing the torque, WOB or pressure values or a combination thereof, to create a representation of the formation porosity at the point of the drill bit as the well progresses, which is used as an aid to further navigation of the drilling ([0025]-[0028]).

Regarding claim 15, Hbaijeb discloses  method of drilling a well which uses a drill bit driven by a rotating means and arranged at the end of a length of drilling tubing, and steering means to change the direction of drilling of the drill bit ([0019]), comprising the following method steps: o) measurements are made of the torque applied to the drill bit by the rotating means continuously (), p) values for the mechanical specific energy (MSE) are calculated during drilling ([0072], [0082]), q) measuring depth data over time whilst drilling ([0022]), r) comparison of the logged real time data with known values derived from historical formation data ([0005], claim 15), s) determining the type of the formation being drilled compared to known types of formation ([0004]), t) recording a change from a first formation type to a second formation type, thus indicating the presence of a formation boundary, u) , at the moment in time when the drill be is at or just past the formation boundary([0051]), where a pointing direction of the steering means of the drill bit is changed following the indication of the presence of the formation boundary to continue drilling within the formation ([0073] discloses the use of a drilling control system capable of changing the direction of the drill when a formation boundary is detected, also see [0081]).
Hbaieb is silent regarding the fact that the drill tubing is coiled tubing and that the drill bit is driven by an electric motor. Hbaieb and Haci disclose similar downhole tool used to drill wells. 
Haci teaches the fact that the drill tubing is coiled tubing and a downhole tool driven by an electric or hydraulic motor (col 2 lines 29-40). 
	Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Hbaijeb and Haci before him or her, to modify the method disclosed by Hbaijeb to include use of the coiled tubing and the electric and hydraulic motor in order to allow a fast and efficient drilling. 

Regarding claim 17, Hbaijeb further discloses the continuous measurements are taken and comparison performed whilst drilling is in progress whilst the drill bit is being driven ([0018] discloses using measurement while drilling and logging while drilling tools, also see [0021]).

Regarding claims 18 and 19, Hbaijeb further discloses that the continuous measurements are taken whilst drilling is in progress, at a measuring rate, being one measurement being taken after a given distance travelled by the drill bit ([0018] discloses using measurement while drilling and logging while drilling tools, also see [0021]), 
Hbaijeb is silent regarding the fact that the measuring rate is within the range of one measurement per 1cm to one measurement per 100 cm of distance travelled.
However, before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Hbaijeb before him or her, to modify the method disclosed by Hbaijeb to include a measuring rate within the range of one measurement per 1cm to one measurement per 100 cm of distance travelled in order to capture the important formation features since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 VSPQ 233.

Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hbaieb (US 20160076357) and Haci (US 20170089141) as applied to claim 11 above, and further in view of Marvel (US 20130284434).

Regarding cliam 12, the combination of Hbaijeb and Haci is silent regarding the fact that the depth sensor is based on the reel or injector determining the length of tubing paid out and includes a smoothing algorithm applied to the injector or reel derived depth signal.
Marvel teaches the fact that the depth sensor (120) is based on the reel or injector determining the length of tubing paid out and includes a smoothing algorithm applied to the injector or reel derived depth signal ([0037]).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Hbaijeb, Haci and Marvel before him or her, to modify the method disclosed by the combination of Hbaijeb and Haci to include depth sensor and algorithm as taught by Marvel in order to obtain accurate information about tool depth. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hbaieb (US 20160076357) and Haci (US 20170089141) as applied to claim 15 above, and further in view of Hartmann (US 20130049982)

Regarding claim 20, Hbaieb is silent regarding determining an accurate real depth of the formation boundary is achieved by adjustments to the depth data derived from the length of drilling tubing, with said adjustment being derived from modelling the stick slip data.
Hartmann teaches determining an accurate real depth of the formation boundary is achieved by adjustments to the depth data derived from the length of drilling tubing ([0013]), with said adjustment being derived from modelling the stick slip data ([0013]).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Hbaijeb, Haci and Hartmann before him or her, to modify the method disclosed by the combination of Hbaijeb and Haci to include an adjustment based on stick and slip as taught by Hartmann in order to obtain accurate depth measurements.  

Response to Arguments

Applicant's arguments filed 02/19/2022 have been fully considered but they are not persuasive. 
	Applicant states that Hbaieb is silent regarding changing the drilling direction whilst drilling is in progress. The Examiner respectfully disagrees. In fact, in paragraph [0003]-[0004], Hbaieb discloses a method for real time optimization  of operating parameters during drilling , meaning that the changes are done while drilling. Also see [0059] of Hbaieb. 





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANY E AKAKPO whose telephone number is (469)295-9255.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANY E AKAKPO/Examiner, Art Unit 3672                                                                                                                                                                                                        05/23/2022